Citation Nr: 0017739	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-49 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for a service-
connected fungal condition of the feet, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim of entitlement 
to a rating in excess of 10 percent for his service-connected 
fungal foot condition, identified at that time as tinea 
cruris.  The veteran appealed this determination to the Board 
in a timely fashion.

In June 1999, the Board remanded the veteran's case for 
additional development, to include acquiring copies of 
additional pertinent medical records and providing the 
veteran with a new VA examination of his service-connected 
fungal condition of the feet.

In April 2000, the veteran appeared at a hearing before the 
undersigned member of the Board in Washington, DC.  At that 
time, the appellant's representative requested, and was 
granted, a 30-day abeyance for the submission of additional 
evidence.  That evidence, accompanied by a waiver of RO 
jurisdiction, was received in May 2000, and has been accepted 
for inclusion in the record.


FINDING OF FACT

The veteran's service-connected fungal infection of the skin 
is primarily productive of constant itching and pain, and 
occasional exfoliation, and results in marked disfigurement 
of the feet and toes; there is no medical evidence of 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations associated with the skin condition, 
nor is it deemed exceptionally repugnant.  



CONCLUSION OF LAW

The criteria for an increased rating to 30 percent for a 
fungal condition of the feet have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7806 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Factual Background

Service medical records show no treatment for skin problems.  
Post service medical records indicate that in October 1969, 
the veteran reported complaints of a skin condition on the 
left foot and groin.  Physical examination revealed some 
scaling patches in the groin area and on the plantar surface 
of the left foot.  The diagnosis was fungus infection of the 
groin and left foot.  On VA examination in June 1970, the 
diagnosis was fungus infection of both feet, described as 
mildly symptomatic.

Resolving reasonable doubt in the veteran's favor, the RO, in 
a July 1970 decision, granted service connection for a fungus 
infection of the feet.  The disorder was evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806.

VA outpatient treatment records dated in December 1977 and 
January 1978 indicate that the veteran was treated for 
increased complaints with regard to his service-connected 
skin disorder.  Findings in January 1978 included tinea pedis 
and tinea cruris, and the diagnosis was epidermophytosis.

By way of a March 1978 rating action, the RO recharacterized 
the veteran's service-connected skin disorder as tinea cruris 
and evaluated it as 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806.  

Subsequent RO rating decisions and a September 1982 Board 
decision continued and confirmed the 10 percent disability 
rating. 

In a May 1996 statement, the veteran reported that he had 
pain and pressure in his toes due to infected toenails.  He 
reported that he would soon be having operations to have 
toenails removed, that his feet were painful and disfigured 
due to prior toenail removal, and that his infection problems 
caused him to suffer financially due to lost time from work.

A May 1996 VA outpatient treatment record indicated that the 
veteran was seen for pressure in the big toe resulting from 
an infection in the toenail.  The treating physician noted a 
history of onychomycosis, ingrowing toenails, and exostosis, 
with severe pain and pressure.  The diagnostic impression was 
subungual exostosis.

Private medical records from the Middlesex Podiatry 
Associates show that the veteran had been treated for 
problems with infected toenails from December 1991 through 
June 1996.  Findings in these records included: pain in both 
great toes with a history of nail surgery performed on six of 
his toes in 1981 (December 1991); painful great toes 
bilaterally resulting from subungual exostoses, with small 
spicuals noted on the lateral aspect and medial aspect of 
both nails (April 1996); onychogryposis (November 1993); 
thickened toenails bilaterally, with evidence of dry blood in 
the area, assessed as subungual hematoma secondary to 
exostosis (May 1996); and "normal post-op" following 
additional surgery (June 1996).

In a June 1996 statement, the veteran reported that he 
recently had another toenail removed and that his disorder 
has continued to cause him great pain and discomfort.  The 
veteran noted that his toenail infections have caused him to 
lose time at work.  In support of his claim, the veteran 
submitted copies of records showing his absence from work and 
pictures of his feet and toes.

In July 1996, the RO denied the veteran's claim for a rating 
in excess of 10 percent for his service-connected tinea 
cruris.  

In the August 1996 notice of disagreement (NOD), the 
veteran's service representative asserted that over the years 
the veteran's skin condition had progressed to involve his 
toes, and that this resulted in multiple operations to remove 
the affected toenails.  The service representative contended 
that the veteran's disorder should no longer be rated 
analogous to eczema (under DC 7806) since it was no longer 
just an itchy skin condition.  He noted that the condition 
now involved pain and multiple operations, which caused 
difficulty working as a letter carrier.  

In August 1996, the veteran submitted an additional 
photograph with a statement asserting that a 30 percent 
disability rating was warranted for the skin condition since 
it left his toes disfigured and repugnant, and since it 
caused him to lose time at work.  

Findings on an August 1996 outpatient treatment record from 
the Hartford Podiatry Group included thickened dystrophic 
painful nails of the left foot with no sign of deep infection 
noted.  The assessment was onychogryposis/onychomycosis 
second and third toes of the left foot.  

Private records submitted from Dr. Lehrman showed that the 
veteran was treated for scaly patches due to fungal 
involvement from January 1981 through September 1996.  

During his December 1996 RO hearing, the veteran reported a 
history of problems resulting from his service-connected skin 
disorder.  He noted how the skin disorder moved to his 
toenails necessitating their eventual removal.  He stated 
that his disorder has made his job as a letter carrier more 
difficult and he indicated that he had lost time due to 
recovery from the surgical removal of his toenails.  The 
veteran and his wife testified that current complaints 
included severe pain, pressure, pitting at the bottom of the 
feet, flaking of the skin between the two middle toes, 
redness and cracking, and difficulty walking.  The veteran 
stated that his problems became noticeably worse around 1993.  

A December 1996 statement from one of the veteran's 
associates indicated that the veteran had taken time out of 
work for surgery on his left toe, that he had difficulty 
walking and standing, and that he was unable to work certain 
overtime opportunities due to the difficulty.  
 
On VA examination in January 1997, the examiner noted the 
veteran's history of tinea cruris, tinea pedis, and 
onychomycosis, and he reported that the veteran had had 
multiple toenail removal for the onychomycosis.  It was noted 
that the veteran lost 16 days work as a postal worker over 
the past year due to pain from his feet.  Subjective 
complaints included chronic intermittent pain and pruritus 
over all toenails and most of the plantar aspect of his feet.  
Soreness after prolonged walking and standing was also 
reported.  Objective findings included onychomycosis 
involving all of his nails, the absence of toenails over 
multiple areas including the first digits of both the left 
and right feet, and active tinea pedis in areas including the 
plantar aspect of the right foot and the lateral aspect of 
the left foot.  Specific evaluation revealed that there was 
no note of any nervous manifestations.  Diagnoses included 
onychomycosis involving all toenails and tinea pedis 
bilaterally.

In a February 1997 letter, Eric M. Kosofsky, DPM, indicated 
that the veteran had been under his care since November 1993 
for problems with the toenails that had required surgical 
intervention.  It was noted that the veteran had undergone 
two  surgical procedures in the past, that the toes had 
healed well, and that the veteran was planning on undertaking 
another two operations on the toenails in the near future.

In a June 1997 statement, the veteran asserted that he had 
marked disfigurement on several toes, that he continued to 
have daily pain in his toes, and that he was very nervous 
about his own children running and jumping near him because 
of the sensitivity of his toes.  The veteran reported that 
his condition required that he buy shoes with extra depth in 
the toe-box.  He asserted that his service-connected disorder 
warranted a 50 percent disability rating due to the marked 
disfigurement and daily pain.  With the statement the veteran 
submitted a prescription for special shoes.  

A private record from the Hartford Podiatry Group showed that 
the veteran underwent radical excision with destruction of 
accompanying nail matrix of the right hallux nail and the 
second toe of the right foot in June 1997.  

In February 1998, the RO granted a temporary total disability 
rating for the veteran's service-connected condition, under 
38 C.F.R. § 4.30, from June 23, 1997, through July 31, 1997; 
the 10 percent rating continued from August 1, 1997.

On VA examination in April 1998, it was noted that the 
veteran reported that his service-connected skin disorder has 
progressively worsened since service.  Subjective complaints 
included pain from pieces of nail growing back into the 
cuticle region, soreness at the tip of the toes and the 
cuticle area, an inability to wear shoes, difficulty sleeping 
at night, and flares of pain approximately 3-4 times per week 
lasting anywhere from 2-6 hours.  During flares, the toes 
reportedly became puffy, stiff, and irritated.  Treatment 
reportedly included removal of the toenails, the use of 
Lotrimin cream, foot soaks, and the use of anti-inflammatory 
medication.  It was noted that activity and walking irritated 
the disorder, and that his work as a letter carrier for the 
U.S. Postal Service was a source of aggravation.  The veteran 
reported that he was able to work, but that he self-limited 
himself outside of work activities due to the discomfort and 
worsening symptoms.  He indicated that he missed two to three 
days work per year due to pain, and that he had missed 33 
days of work last year due to time out for surgery.  On 
general physical examination, it was noted that the veteran 
was able to walk to the examining room without difficulty or 
any apparent distress.  His lower extremities reportedly 
appeared normal and there was no edema noted.  Examination of 
the foot and toe region revealed that the veteran had 
approximately 1/2  of a toenail on the great toe, second toe, 
and third toe of the right foot.  Severe onychomycotic 
changes were reported on the second and third toe.  The 
fourth and fifth toenails were noted to be intact with mild 
onychomycotic changes.  The great toe on the left foot had 
prior toenail removal, but much of this had regrown with the 
onychomycotic changes evident.  The right toes revealed a 
normal-appearing third toenail, with all of the others 
showing fragments of toenails with onychomycotic changes.  
The physician reported that all toenails on the right side 
had been surgically removed with the small fragments having 
regrown.  There was mild irritation around the toenail region 
on the toes with the onychomycotic changes.  The examiner 
found that there was no skin breakdown or ulceration noted, 
that there were no lesions between the toes or other rashes 
on the feet, and no webbing of the toes.  He also reported 
that there were no anatomic abnormalities or deformities 
noted, that the soles of the veteran's feet were 
unremarkable, and that the veteran subjectively had mild 
discomfort on palpation of the toes .  Range of motion of the 
feet and toes were all normal without pain on any joint 
motion.  The diagnosis was tinea pedis and severe 
onychomycoses and the veteran was referred for discussion of 
newer oral medications that had been developed to treat 
onychomycoses.

In a January 1999 statement, the veteran pointed out that his 
great toes were both very sensitive to any applied pressure, 
that his toes bleed, that there are areas of exfoliation on 
both sides of the right and left feet, and that there is some 
pitting on the bottom of both feet.  In addition, the 
examiner stated that that his toes were markedly disfigured 
from the removal of the toenails.  

In a July 1999 statement, the veteran continued his 
assertions with regard to his claim for a higher rating for 
his service-connected skin condition.  He stated that the 
disorder has caused loss of sleep, loss of time at work, and 
stress resulting in his being much more susceptible to 
catching colds, flu, and sinus infections.  

In August 1999, additional private records were submitted 
from Eric M. Kosofsky, D.P.M., showing treatment for skin and 
toenail problems from November 1993 through September 1998.  
Assessments included onychogryposis (November 1993); 
subungual hematoma secondary to exostosis (May 1996); 
onchyogryposis/onychomycosis (August 1996); ingrown toenail 
(February 1997); tinea pedis and onychomycosis (March 1997); 
shoe irritation on the distal toe (April 1997); and ingrown 
toenail (September 1998).   These records also indicated that 
the veteran underwent operations to remove his toenails.  

On VA examination in December 1999, the examiner reported the 
veteran's history of a toenail fungal infection and ingrown 
toenails.  It was noted that the veteran had a past problem 
with fungus in the groin area and with fingernails that would 
lift off.  These problems reportedly resolved and have not 
been a problem of late.  The examiner stated that the veteran 
did not have any complaints or symptoms, including pruritus 
or dysesthesia.  On physical examination, it was reported 
that seven of the ten toenails had evidence of removal with 
evidence of new regrowth with yellow discoloration of the 
nails.  In addition there was yellow subungual debris of the 
left fourth toenail with longitudinal ridging and 
onychodystrophy.  There was no scaling or erythema on the 
feet to suggest tine pedis.  The left fourth and fifth 
toenails as well as the right fourth toenail were intact but 
with definite definitive yellow discoloration and 
onychodystrophy and thickening.  The examiner stated that 
there was no evidence of fungal infection or other suspicious 
lesion on the total body skin examination.  Point tenderness 
was noted at the tips of the toe and on the lateral and 
medial aspects of the toenails where the toenail meets the 
soft tissue of the toes.  The diagnosis was onychomycosis, 
likely fungal in nature, with secondary onychodystrophy 
causing localized symptoms including pain.  It was noted that 
the veteran had tenderness on physical examination to support 
the subjective findings.

In December 1999, the veteran submitted a U.S. Postal Service 
record, with waiver of RO jurisdiction, showing that he 
needed to take sick leave for a doctor's appointment 
addressing his toenails and toes. 

During his April 2000 hearing, the veteran continued his 
assertions with regard to his claim for an increased rating 
for the service-connected skin disorder.  He indicated that 
additional medical evidence would be submitted from his 
private physician.  The veteran testified that his toenails 
caused him a great deal of pain and irritation.  He stated 
that he has to remove infected pieces of toenail that grow in 
where they had been removed and that the toenails are often 
ingrown.  When asked by his representative whether he has had 
any nervous manifestations as a result of his service-
connected skin disorder, the veteran replied that he was 
frustrated and had anxiety because of the time he had to take 
off from work for the disorder.  The veteran stated that the 
foot pain caused problems with work and difficulty falling 
asleep.  He indicated that nine of his ten toes are 
disfigured due to the removal of the toenails.  

In May 2000, the veteran's representative submitted 
additional evidence with a waiver of RO jurisdiction.  This 
evidence included records and a statement from a Postmaster 
indicating that the veteran has had been unable to work on a 
number of occasions due to his foot infection.  Photographs 
submitted at this time appear to show damaged toenails.  Also 
submitted at this time was a statement from Kevin M. Wakeham, 
D.P.M., FACFAS, which indicated that the veteran had been 
treated in his office for painful, deformed fungal toenails 
on the left foot.  Dr. Wakeham noted that the veteran had 
complaints of constant itching around the nails and pain, as 
well as bleeding when he cuts the nails.  He stated that the 
nails have begun to effect his job as a letter carrier and 
permanent removal of the nails was planned.  The private 
physician stated his opinion that he supported an increase in 
the veteran's disability rating according to the Department 
of Veterans Affairs schedule in light of the veteran's 
constant pain and itching and the demands that his job places 
on his feet. 


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The fungal skin condition of the veteran's feet is currently 
rated 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Skin conditions are rated on the 
extent of the scarring or disfigurement and on the extent of 
constitutional symptoms or physical impairment.  Since no 
scaring is noted, the veteran's skin condition is best rated 
on the extent of constitutional symptoms as analogous to 
eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.20.  
This provision prescribes a 10 percent rating for a skin 
disorder manifested by exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating requires evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  When there is 
ulceration or extensive exfoliation or crusting, and there is 
systemic or nervous manifestations, or the disorder is 
exceptionally repugnant, a 50 percent disability evaluation 
is warranted.    

A review of the medical evidence in this case reveals that 
the veteran's service-connected fungal condition of the feet 
is primarily productive of constant itching and pain, and 
occasional exfoliation, and results in marked disfigurement 
of the feet and toes.  This finding is consistent with the 
most recent medical record on file, the April 2000 letter 
from Dr. Wakeham, which indicates that the veteran's service-
connected skin condition is manifested by constant pain and 
itching of the feet, with deformed fungal toenails on the 
left foot.  The most recent VA examination, dated in December 
1999, revealed that the veteran had onychomycosis, which was 
most likely fungal in nature, with secondary onychodystrophy 
causing localized symptoms including pain.  Objective 
findings on examination included subungual debris of the 
toenails with onychodystrophy, no scaling or erythema on the 
feet, and no evidence of fungal infection or other suspicious 
lesions on total body skin examination.  Prior records show 
that the veteran's skin disorder has been restricted to the 
feet and toenails for many years.  The records show that the 
skin problem effecting the toenails has also been manifested 
by a history of recurrent flare-ups that require surgery to 
remove toenails.

The Board finds that, given the history of essentially 
constant itching and pain noted in April 2000, and the 
disfigured toenails caused by the fungal onychomycosis 
identified on the December 1999 VA examination report, the 
veteran's fungal condition of the feet is productive of 
constant itching and disfigurement.  Accordingly, an 
increased rating to 30 percent is warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

However, a rating in excess of 30 percent is not indicated as 
there is no medical evidence of ulceration or extensive 
exfoliation or crusting, nor is there any medical indication 
of systemic or nervous manifestations or lesions that are 
exceptionally repugnant.  Id.  While the veteran and his 
service representative appear to assert that the skin 
disorder is productive of stress or some nervous 
manifestations, the Board finds that there is no objective 
medical evidence on file to support any such claim. 
There is also is no basis for assignment of a higher 
evaluation pursuant to any other applicable diagnostic code.  
As noted above, the veteran's condition does not involve 
scarring; however, even if did, the rating schedule only 
prescribes a rating in excess of 30 percent for disfiguring 
scars of the head, face or neck (Diagnostic Code 7800) or for 
third degree burns scars (Diagnostic Code 7801), none of 
which is shown here.  Likewise, there is no evidence of nerve 
or vascular involvement.  See, e.g., Diagnostic Codes 8520-
8525; Diagnostic Code 7122.  Finally, even if evaluated, by 
analogy, under Diagnostic Code 5284, to foot injury, a 30 
percent evaluation is the highest assignable under that 
diagnostic code.  

The above determinations are based on consideration of 
relevant provisions of VA's rating schedule.  In this case, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's skin disorder so as to 
warrant assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that while 
the veteran has lost some time from work due to his service-
connected disorder, the veteran has been compensated for a 
period of convalescence following surgery, as claimed, and 
the current disability evaluation clearly envisions some 
interference with employment.  However, there simply is not 
showing that, during periods other than post-surgery, the 
disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Further, there is no showing 
that the veteran's fungal skin condition has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's fungal condition of the feet is most appropriately 
evaluated as 30 percent disabling; hence, that is the 
evaluation that must be assigned. 


ORDER

An increased rating for a fungal condition of the feet, to 
30 percent, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

